J-A13009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

DIANE M. MCCLELLAND

                         Appellant                   No. 1806 WDA 2013


           Appeal from the Judgment of Sentence June 21, 2013
           In the Court of Common Pleas of Washington County
            Criminal Division at No(s): CP-63-CR-0002056-2011


BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

CONCURRING STATEMENT BY OTT, J:                     FILED AUGUST 14, 2015

      I agree with the conclusion of the Majority that McClelland’s counseled

brief is so woefully underdeveloped that it substantially impairs our ability to

conduct review of the issues raised on appeal, and, consequently, we are

constrained to find all of her claims waived for purposes of direct appeal.

Nevertheless, I write separately to emphasize that McClelland’s challenge to

the sufficiency of the evidence supporting her conviction of criminal

conspiracy to commit homicide appears to be a potentially meritorious issue,

and note she still has the opportunity to raise that claim within the context

of the ineffectiveness of direct appeal counsel in a subsequent post-

conviction collateral proceeding. See 42 Pa.C.S. § 9541 et seq.